Order entered February 14, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01007-CV

                               DOROTHY J. HAIGHT, Appellant

                                                 V.

  NATIONAL JUDGMENT RECOVERY CENTER, L.P. AS ASSIGNEE OF UNIFUND
                     CCR PARTNERS, Appellee

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                               Trial Court Cause No. 1-18-0173

                                             ORDER
       By postcard dated November 29, 2018, we notified appellant that the deadline for filing

her brief had expired and directed her to file the brief within ten days. The postcard, however,

was sent in error. While the clerk's record had been filed September 5, 2018, the reporter had

only informed the Court and the parties that no record existed the day before our notice was sent.

See TEX. R. APP. P. 38.6(a).

       Although the reporter's letter triggered the briefing deadline, appellant has not filed her

brief. See id. Accordingly, we ORDER appellant to file her brief no later than March 1, 2019.

We caution appellant that failure to file the brief, or an extension motion, may result in dismissal

of the appeal without further notice. See id. 38.8(a)(1), 42.3(b),(c).

                                                        /s/   KEN MOLBERG
                                                              JUSTICE